Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed 13/30/21 in the pre-brief conference request are found convincing with respect to the 35 USC 101 as well as the 35 USC 103 rejections. A terminal disclaimer was filed on 1/19/22, therefore overcoming the double patenting rejection.  With respect to the 35 USC 101 rejection, the Applicant’s arguments with regards to Prong 2 of Step 2A in that it is in an improvement in technology by fundamentally changing the conventional architecture of legacy payment processing networks is found to be convincing. With respect to the 35 USC 103 rejection, the Applicant’s arguments regarding a request transmitted from the payment network to the acquiring bank to confirm that the merchant ID is associated with the acquiring bank, prior to authorization of the transaction, is not disclosed, is found to be convincing.
The best U.S. prior art Carlson (2008/0319905) discloses transmitting the authorization request message, merchant validation request message, and authorization response message, generating an authorization response message, receiving an issuer validation response and a merchant validation response. However, the best U.S. prior art lacks the limitations of merchant identifier, account identifier, declined authorization response message, receiving an authorization request message, cryptographic key, NFC protocol, generating a merchant validation request message, and a request transmitted from the payment network to the acquiring bank to confirm that the merchant ID is associated with the acquiring bank, prior to authorization of the transaction. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
A new architecture for secure two-party mobile payment transactions) discloses NFC, messages, identifiers, and cryptography. However, the best NPL lacks the limitations of a merchant identifier, account identifier, declined authorization response message, receiving an authorization request message, cryptographic key, NFC protocol, generating a merchant validation request message, and a request transmitted from the payment network to the acquiring bank to confirm that the merchant ID is associated with the acquiring bank, prior to authorization of the transaction. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687